Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 27, 2014

                                       No. 04-14-00551-CV

                                          Pablo SOLIZ,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 79th Judicial District Court, Brooks County, Texas
                                Trial Court No. 14-02-16542-CV
                       Honorable David Wellington, III, Judge Presiding


                                          ORDER
        In this accelerated appeal, the clerk’s record and reporter’s record were originally due on
August 14, 2014. The court reporter has filed a Notification of Late record stating that the
reporter’s record was not filed because appellant had failed to pay or make arrangements to pay
the reporter’s fee for preparing the record and that appellant was not entitled to appeal without
paying the fee. The reporter also stated she has not been asked to produce the record.

        Accordingly, if appellant desires a reporter’s record, he is hereby ORDERED to (1)
request in writing, no later than September 8, 2014, that a reporter’s record be prepared and (2)
designate in writing, no later than September 8, 2014, the exhibits and those portions of the
record to be included in the reporter’s record. Id. The appellant is hereby ORDERED to file a
copy of the request with both the trial court clerk, id. at 34.6(b)(2), and this court no later than
September 8, 2014.

        It is further ORDERED that appellant provide written proof to this court no later than
September 8, 2014 that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to provide such written proof within the time provided, this court will only
consider those issues or points raised in appellant’s brief that do not require a reporter’s record
for a decision. See TEX. R. APP. P. 37.3(c).

Appellant is reminded that pursuant to our order dated August 22, 2014, he must provide written
proof to this court no later than September 2, 2014, that either (1) the clerk’s fee has been paid or
arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without
paying the clerk’s fee. If appellant fails to file such written proof within the time provided, this
appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 37



                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court